DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment filed on 06/17/21.  Accordingly, claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 18, 19 and 21-28 are currently pending; and claims 3, 5, 8, 10, 13, 15, 17 and 20 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 18, 19 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a method, as claimed.  Onggosanusi et al (2016/0211895) teaches the claimed method, except at least failing to teach that in the method, the CSI comprises: indication information of MB first base vectors, indication information of MT second base vectors, indication information of MB .MT amplitude coefficients corresponding to the MB first base vectors and the MT second base vectors, and indication information of MB .MT phase coefficients corresponding to the MB first base vectors and the MT second base vectors, wherein MB is a quantity of the first base vectors, MT is a quantity of the second base vectors, the MB first base vectors are MB columns in a first group of base vectors, and the MT second base vectors are MT columns in a second group of base vectors, the indication information of the MB first base vectors comprises a position, in the first group of base vectors, of each of the MB first base vectors, and the indication information of the MT second base vectors comprises a position, in the second group of base vectors, of T second base vectors, in mutually associated with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Onggosanusi et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 6, none of prior art of record teaches or suggests a method, as claimed.  Onggosanusi et al teaches the claimed method, except at least failing to teach that in the method, the CSI comprises: indication information of MB first base vectors, indication information of MT second base vectors, indication information of MB .MT amplitude coefficients corresponding to the MB first base vectors and the MT second base vectors, and indication information of MB .MT phase coefficients corresponding to the MB first base vectors and the MT second base vectors, wherein MB is a quantity of the first base vectors, MT is a quantity of the second base vectors, the MB first base vectors are MB columns in a first group of base vectors, and the MT second base vectors are MT columns in a second group of base vectors, the indication information of the MB first base vectors comprises a position, in the first group of base vectors, of each of the MB first base vectors, and the indication information of the MT second base vectors comprises a position, in the second group of base vectors, of each of the MT second base vectors, in mutually associated with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Onggosanusi et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 11, none of prior art of record teaches or suggests an apparatus, as claimed.  Onggosanusi et al teaches the claimed apparatus, except at least failing to teach that with the apparatus, the CSI comprises: indication information of MB first base vectors, indication information of MT second base vectors, indication information of MB .MT B first base vectors and the MT second base vectors, and indication information of MB .MT phase coefficients corresponding to the MB first base vectors and the MT second base vectors, wherein MB is a quantity of the first base vectors, MT is a quantity of the second base vectors, the MB first base vectors are MB columns in a first group of base vectors, and the MT second base vectors are MT columns in a second group of base vectors, the indication information of the MB first base vectors comprises a position, in the first group of base vectors, of each of the MB first base vectors, and the indication information of the MT second base vectors comprises a position, in the second group of base vectors, of each of the MT second base vectors, in mutually associated with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art, to implement Onggosanusi et al, in view of other prior art for leading the implementation to the claimed invention.
-Regarding independent claim 16, none of prior art of record teaches or suggests an apparatus, as claimed.  Onggosanusi et al teaches the claimed apparatus, except at least failing to teach that with the apparatus, the CSI comprises: indication information of MB first base vectors, indication information of MT second base vectors, indication information of MB .MT amplitude coefficients corresponding to the MB first base vectors and the MT second base vectors, and indication information of MB .MT phase coefficients corresponding to the MB first base vectors and the MT second base vectors, wherein MB is a quantity of the first base vectors, MT is a quantity of the second base vectors, the MB first base vectors are MB columns in a first group of base vectors, and the MT second base vectors are MT columns in a second group of base vectors, the indication information of the MB first base vectors comprises a position, in the first group of base vectors, of each of the MB first base vectors, and the indication information T second base vectors comprises a position, in the second group of base vectors, of each of the MT second base vectors, in mutually associated with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Onggosanusi et al, in view of other prior art for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PHUONG PHU/
Primary Examiner
Art Unit 2632